TAUAS 11:43PM

Fillin this information to identify your case:

United States Bankruptcy Court for the:
SOUTHERN DISTRICT GF NEW YORK

Case number {if known) Chapter you are filing under:

 

a Chapter 7
Oi Chapter 11
LD) Chapter 12

D Chapter 13 DD Check if this an
amended filing

 

 

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 4217

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if 2 form asks, “Do you own a cat,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The same person must be Debtor 7 in

all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer

every question.

Identify Yourself

1. Your full name

Write the name that is on
your government-issued
picture identification (for
example, your driver's
license or passport).

Bring your picture
identification to your
meeting with the trustee.

2. All other names you have

used in the last 8 years

Inctude your married or
maiden names.

3. Only the last 4 digits of

your Social Security
number or federal
Individual Taxpayer
Identification number
(ITIN}

About Debtor 1:

Mauricio
First name

Junqueira Lemos
Middle name

Pomme
Last name and Suffix (Sr., Jr, HF, IN}

Xx-xX-5918

About Debtor 2 (Spouse Only in a Joint Case):

 

First name

 

Middle name

 

Last name and Suffix (Sr., Jr, I,m) Eee

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
Debtor 1

4. Any business names and
Employer Identification
Numbers (EIN) you have
used in the last 8 years

Include trade names and
doing business as names

Mauricio Junqueira Lemos Pomme

About Debtor 1:

Wi | have not used any business name or EINs.

THAN 97:43PM
Case number (if known)

About Debtor 2 {Spouse Only in a Joint Case):

0 | have not used any business name or EINs.

 

Business name(s}

 

Business name(s)

 

EINs

 

EINs

 

5. Where you live

405 W 51st St. Apt. 3
New York, NY 10019
Number, Street, City, State & ZIP Code

New York

If Debtor 2 lives at a different address:

Number, Street, City, State & ZIP Code

 

County

Hf your mailing address is different from the one
above, fill it in here. Note that the court will send any
notices to you at this mailing address.

County

if Debtor 2's mailing address is different from yours, fill it
in here. Note that the court will send any notices to this
mailing address.

 

Number, P.O. Box, Street, City, State & ZIP Cade

 

Number, P.O. Box, Street, City, State & ZIP Code

 

6. Why you are choosing
this district to file for
bankruptcy

Check one:

M Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

OG _sthave another reason.
Explain. (See 28 U.S.C. § 1408.)

Check one:

[1 Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

Oo | have another reason.
Explain. (See 28 U.S.C. § 1408.)

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 
Debtor 1

7/1119 11:43PM

Mauricio Junqueira Lemos Pomme Case number (if known)

 

Tell the Court About Your Bankruptcy Case

 

 

 

 

 

 

 

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Fiting for Bankruptcy
Bankruptcy Code you are (Form 2010}). Also, go to the top of page 1 and check the appropriate box.
choosing to file under

E Chapter 7

OC] Chapter 11

O Chapter 12

CO Chapter 13

8. How you will pay the fee [| will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address.

C]_ [need to pay the fee in installments. If you choose this option, sign and attach the Application for individuals to Pay
The Filing Fee in Installments (Official Form 103A).

1 sé| request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is not required to, waive your fee, and may do so only if your income is jess than 150% of the official poverty line that
applies to your family size and you are unable to pay the fee in instailments). If you choose this option, you must fill out
the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

$. Have you filed for Mino

bankruptcy within the .
last 8 years? Ei Yes.
District When Case number
District When Case number
District When Case number
10. Are any bankruptcy HnNc
cases pending or being
filed byaspouse whois [1 Yes.
not filing this case with
you, or by a business
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
Debtor Relationship to you
District When Case number, if known
11. Do you rent your O No. Go te line 12.
residence?
' ° Wi Yes. Has your landlord obtained an eviction judgment against you?

gn No. Go fo line 12.

oO Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
bankruptcy petition.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 3
T1119 11:43PM

Debtor1 Mauricio Junqueira Lemos Pomme Case number (if known)

Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
of any full- or part-time
business?

A sole proprietorship is a
business you operate as
an individuat, and is not a
separate legal entity such
a$ a corporation,
partnership, or LLC.

If you have more than one
sole proprietorship, use a

separate sheet and attach
it to this petition.

Bno. Go to Part 4.

D Yes. Name and location of business

 

Name of business, if any

 

Number, Street, City, State & ZIP Code

Check the appropriate box fo describe your business:
Health Care Business (as defined in 14 U.S.C. § 101(27A))

Single Asset Real Estate (as defined in 11 U.S.C. § 101(518B))
Stockbroker (as defined in 11 U.S.C. § 101(53A))

Commodity Broker (as defined in 11 U.S.C. § 107{6))

None of the above

OoOooaod

 

13. Are you filing under
Chapter 11 of the
Bankruptcy Code and are
you a smal! business
debtor?

For a definition of smaif
business debtor, see 11
U.S.C. § 101(51D).

if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
in 11 U.S.C. 4116(1)(B).

HE No. | am net filing under Chapter 47.

O No. [am filing under Chapter 11, but | am NOT a small business debtor according to the definition in the Bankruptcy
Code.

BO ves. | am filing under Chapter 11 and | am a small business debtor according to the definition in the Bankruptcy Code.

 

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
pubtic health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or
livestock that must be fed,
or a building that needs
urgent repairs?

Ho.

O Yes.
What is the hazard?

 

If immediate attention is
needed, why is it needed?

 

Where is the property?

 

Number, Street, City, State & Zip Code

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 4

 

 

 
Debtor 1

Mauricio Junqueira Lemos Pomme

i Explain Your Efforts to Receive a Briefing About Credit Counseling

7A11/18 11:43PM

Case number (if known)

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about
credit counseling before
you file for bankruptcy.
You must truthfully check
one of the following
choices. If you cannot do
so, you are not eligible to
file.

if you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

About Debtor 1:
You must check one:

l received a briefing from an approved credit oO
counseling agency within the 180 days before |

filed this bankruptcy petition, and | received a

certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

! received a briefing from an approved credit oO
counseling agency within the 180 days before !

filed this bankruptcy petition, but | do not have

a certificate of completion.

Within 14 days after you file this bankruptcy
petition, you MUST file a copy of the certificate and
payment plan, if any.

| certify that | asked for credit counseling oO
services from an approved agency, but was

unable to obtain those services during the 7

days after | made my request, and exigent
circumstances merit a 30-day temporary waiver

of the requirement.

To ask for 2 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted

only for cause and is limited to a maximum of 15

days.

lam not required to receive a briefing about G
credit counseling because of:

O ~sIncapacity.
[ have a mental illness or a mental deficiency
that makes me incapable of realizing or
making rational decisions about finances.

OD ~sCODisability.
My physical disability causes me to be
unable to participate in a briefing in person,
by phone, or through the internet, even after |
reasonably tried fo do so.

O_~sActive duty.
| am currently on active military duty in a
military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):
You must check one:

l received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, and i received a certificate of
completion.

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

I received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, but | do not have a certificate
of completion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment plan, if
any,

1 certify that | asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after | made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver of the requirement,
attach 2 separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filed for bankruptcy.

i the court is satisfied with your reasons, you must still
receive 2 briefing within 30 days after you file. You must
file a certificate from the approved agency, along with a
copy of the payment plan you developed, if any. If you do
not do so, your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

jam not required to receive a briefing about credit
counseling because of:

DO siIncapacity.
| have a mental illness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about finances.

0 séODisability.
My physical disability causes me to be unable to
participate in a briefing in person, by phone, or
through the internet, even after | reasonably tried to
do so.

Active duty.
Lam currently on active military duty in a military
combat zone.

If you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 5

 
Debtor? Mauricio Junqueira Lemos Pomme

TATAS 11:43PM

Case number (if known)

 

Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”

01 No. Go to tine 16b.

Wl Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

C1 No. Go to line 16c.
C1 Yes. Go te line 17.
166. State the type of debts you owe that are not consumer debts or business debts

 

 

17. Are you filing under
Chapter 7?

Do you estimate that
after any exempt
property is excluded and

Cine. | am not filing under Chapter 7. Go to line 18.

Byes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
* are paid that funds will be available to distribute to unsecured creditors?

 

 

administrative expenses HNo

are paid that funds will

be available for CO] Yes

distribution to unsecured

creditors?
18. How many Creditors do 4.49 Gi 1,000-5,000 G3 25,001-50,000

you gotimate thatyou 7 50.99 1 5001-10,000 EI 50,001-100,000

: G 100-199 41 10,001-25,000 ( More thant00,000
£1 200-999

19. How much do you W $0 - $50,000 CJ $4,000,001 - $10 million OJ $600,000,001 - $1 billion

estimate your assets to
be worth?

01 $60,001 - $100,000
D $166,001 - $500,000
02 $500,001 - $1 million

TD $40,000,001 - $50 million
D $56,000,001 - $100 million
C2 $100,000,004 - $500 million

D $1,000,000,001 - $10 billion
C2 $10,000,000,001 - $50 billion
CJ More than $5¢ billion

 

20. How much do you
estimate your liabilities
to be?

CD $0 - $50,000

M@ $50,001 - $100,000
1 $100,001 - $500,000
Co $500,004 - $1 million

CO $1,000,004 - $10 million

0 $10,000,001 - $50 million
1 $50,000,001 - $100 million
1 $100,000,001 - $600 million

1 $500,000,001 - $1 billion

CT] $1,000,000,001 - $10 billion
1 $10,000,000,001 - $50 billion
(1 More than $50 billion

 

Sign Below

For you

| have examined this petition, and | declare under penalty of perjury that the information provided is true and correct.

If f have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
United States Code. | understand the relief available under each chapter, and | choose to proceed under Chapter 7.

if no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out this
document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

l understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
b: ptcy case can result in fines up to,$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,

71, /

Patient, nal
N2xfricio Junqueira Lemos Pomme
Signature of Debtor 1

 

Signature of Debtor 2

Executedon July 11, 2079 Executed on

MM/DDIYYYY

 

 

MM /DD/YYYY

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 6

 
TAIA9 11:43PM

Debtor? Mauricio Junqueira Lemos Pomme Case number (if known)

 

 

For you if you are filing this
bankruptcy without an
attorney

If you are represented by an
attorney, you do not need to
file this page.

The law allows you, as an individual, to represent yourself in bankruptcy court, but you should understand that many
people find it extremely difficult to represent themselves successfully. Because bankruptcy has long-term
financial and legal consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handie your bankruptcy case. The rutes are very technical, and a mistake or
inaction may affect your rights. For example, your case may be dismissed because you di¢ not file a required document,
pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy
administrator, or audit firm if your case is selected for audit. If that happens, you could lose your right to file another case,
or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the court. Even if you plan to pay
a particular debt outside of your bankruptcy, you must list that debt in your schedules. If you do not list a debt, the debt may
not be discharged. If you do not list property or properly claim it as exempt, you may not be able to keep the property. The
judge can also deny you a discharge of all your debts if you do something dishonest in your bankruptcy case, such as
destroying or hiding property, falsifying records, or lying. Individual bankruptcy cases are randomly audited to determine if
debtors have been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an attorney. The court

' will not treat you differently because you are filing for yourself. To be successful, you must be familiar with the United

States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the local rules of the court in which your case is
filed. You must also be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal consequences?
CO No
Ml Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or incomplete, you
could be fined or imprisoned?

DCNo
Byes

Did you pay cr agree to pay someone who is not an attorney to help you fill cut your bankruptcy forms?
Bo
O ves Name of Person

Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that I understand the risks involved in filing without an attorney. | have read and understood
this notice, and | am aware that filing a bankruptcy case without an attorney may cause me to lose my rights or property if | do
not, Kor rlyyhandie the case.

      

 

 

 

 

 

 

 

/ ~ oor
Mauricio Junquétra Lemos Pomme Signature of Debtor 2
Signature of Debtor 1
Date July 11, 2019 Date

MM /DD/YYYY MM /DD/YYYY
Contact phone Contact phone
Cell phone 917-603-6616 Cell phone
Email address mauriciojpomme@gmail.com Email address

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 8
7A14/19 11:43PM

 

Fill in this information to identify your case:

 

 

Debtor 1 Mauricio Junqueira Lemos Pomme

First Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF NEW YORK

 

Case number
{if known) OO Check if this is an
amended filing

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/45

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fil out a new Summary and check the box at the top of this page.

 

Summarize Your Assets

  

‘Your assets: oe
:NMalué of what you’own

1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/B.............-. cece Gasuatesaneeesaeene rege: cesesecseeeessasansuasaasesuesaaneneeaens $ 0.00
1b. Copy line 62, Total personal property, from Schedule AMB oo... cesses ese cenecsneeeesnennenesesnssaaeessacenasernear ents $ 2,759.90
ic. Copy line 63, Total of all property on Schedule AVB... eee cenensaseneeeansnsnntnnseeeencasenenseeetneneneneaneneenaeaees $ 2,769.90

Summarize Your Liabilities

 

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 108D)

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of ScheduleD.. — $ 0.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule E/F 0... seein eet $ 3,105.49
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............-.-- $ $5,907.07
Your total liabilities | $ 89,012.56

 

 

 

Summarize Your Income and Expenses

4. Schedule i: Your Income (Official Form 1061)

Copy your combined monthly income from line 12 of Schedule bo... eee tenet teen eee tee cere cere netren nn nete eaten cateenes $ 940.00

5. Schedule J: Your Expenses (Official Form 106J)

Copy your monthly expenses from line 22c of SChe@CUIe J... ee eeeeecee te teteetetrer nent tteaenerereeneeseneeneseseenens $ 3,270.00

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 137
No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

M Yes
7. What kind of debt do you have?

w= Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 14 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

6 Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c) 1996-2015 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Debtor? Mauricio Junqueira Lemos Pomme Case number (if known)

 

8. From the Statement of Your Current Monthly income: Copy your totat current monthly income from Official Form

TAAAS 17:43PM

 

 

 

 

 

 

 

 

122A-1 Line 11; OR, Form 1228 Line 14; OR, Form 122C-1 Line 44. 3,760.00

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:
og ae ne ‘Total claim:

From Part 4on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.} $ 6.60

9b. Taxes and certain other debts you owe the government. (Copy line 6b.} $ 3,105.49

$c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.} $ 0.00

9d. Student loans. (Copy line 6f.) $ 0.00

9e. Obligations arising out of a separation agreement or divorce that you did not report as 00

priority claims. (Copy tine 69.) $ 0.

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h} +$ 0.00

9g. Total. Add lines 9a through Sf. 3,105.49
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
FAAS 11:43PM

Fill in this information to identify your case and this filing:

Debtor 1 Mauricio Junqueira Lemos Pomme
First Name Middle Name Last Name

Debtor 2
(Spouse, # filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW YORK

 

Case number [CF Gheck if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 1216

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are fiting together, both are equally responsible for supplying correct
information, if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number {if known).
Answer every question,

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1, Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

MB No. Go to Part 2.
C1 Yes. Where is the property?

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

HNo
O Yes

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Exampies: Boats, trailers, motors, personal watercratt, fishing vessels, snowmobiles, motorcycle accessories

Hino
D Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for $0.00
pages you have attached for Part 2. Write that number here. : : . ta eaneeteasersasease => .

 

 

 

GEBER vescrie Your Personal and Household ttems

Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

 

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

C1 No
Byes. Describe...

 

| Beds (two), sofa, dining table, chairs (six) $350.00

 

 

?. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games
T] No

Official Form 106A/B Schedule A/B: Property page 1
Software Copyright (c) 1996-2019 Sest Case, LLC - www.bestcase.com Best Case Bankmuptcy

 

 
THA1AS 17:43PM
Debtor1 Mauricio Junqueira Lemos Pomme Case number (if known)

M Yes. Describe...

 

i Television, receiver, dvd plater, desktop computer | $500.00

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
other collections, memorabilia, collectibles
0 No

Ml Yes. Describe.....

 

| Posters {five) $100.00

9. Equipment for sperts and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments
ONo

@ Yes, Describe.....

 

| Teeter hang up exercise machine $50.00

10. Firearms
Exampies: Pistols, rifles, shotguns, ammunition, and related equipment

Mi No
G Yes. Describe...

11. Clothes
Exampies: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

No
W Yes. Describe...

 

[Everyday clothes and shoes | $350.00

 

12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
HNo

O Yes. Describe...
13. Non-farm animals

Examples: Dogs, cats, birds, horses
Ci No

Ml Yes. Describe...

 

| Komondor canine $600.00

 

14. Any other personal and household items you did not already list, including any health aids you did not list
HNo

0 Yes. Give specific information...

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $1,950.00
for Part 3. Write that number here .. " eee

 

 

 

Describe Your Financial Assets

Do you own or have any [egal or equitable interest in any of the following? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.

Official Form 106A/B Schedule A/B: Property page 2

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
TETAS 74:43PM

Debtor1 Mauricio Junqueira Lemos Pomme Case number {if known)

 

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
ONo

Cash $200.00

 

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.

 

 

No

a YOS..u ee institution name:
17.1. Checking JPMorgan Chase Bank $514.32
17.2. Savings JPMorgan Chase Bank $105.58

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

No

DD V6 S.ccccccccccucsesee Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

Hino

D Yes. Give specific information about them...................
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

BNo
EI Yes. Give specific information about them
issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

BNo

CI Yes. List each account separately.
Type of account: Institution name:

22. Security deposits and prepayments
Your share of ail unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water}, telecommunications companies, or others

Bi No

DF YES. veccccseseeesen Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for fife or for a number of years)
MNo

CD Yes... Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b}(1).

BNo
DD Yes... ecccees Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
M No

D Yes. Give specific information about them...

Official Form 106A/8 Schedule A/B: Property page 3
Software Copyright (c} 1996-2019 Best Case, LLC - wanw.bestcase.com Sest Case Bankruptcy

 
7A1AS 11:43PM
Debtor1 Mauricio Junqueira Lemos Pomme Case number (if knawn}

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

Bno
D Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licanses, professional licenses

Bic
C] Yes. Give specific information about them...

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
BNo
0 Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

Hi No
EJ Yes. Give specific information......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

Wino
1 Yes. Give specific information..

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

HNo

O Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32, Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

HNo
O Yes. Give specific information.

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Exampies: Accidents, employment disputes, insurance claims, or rights fo sue

BNo
Ci Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
HNo
Ci Yes. Describe each claim.........

35. Any financial assets you did not already list
BNno
0 Yes. Give specific information.

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages yout have attached $819.90
for Part 4. Write that number Nere....cssssssrsnsecsssssssusnesssssssssecnssseeccessscerscenenesereessegpensanessesuensatuerstesennsseaesaseesas :

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

Official Form 106A/B Schedule A/B: Property page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankrupicy
THA1AS 11:43PM

Debtor! Mauricio Junqueira Lemos Pomme Case number (if known)

 

37. Do you own or have any legal or equitable interest in any business-related property?
BE No. Goto Part 8.

O Yes. Go totine 38.

Gels Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Hl No. Go to Part 7.
O Yes. Go te line 47.

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

BNo
DQ Yes. Give specific information.........

 

54. Add the dollar value of all of your entries from Part 7, Write that mumber here v.ucsssccccssesscessssseners $0.00

 

 

 

List the Totals of Each Part of this Form

 

 

 

 

 

 

55. Part 1: Total real estate, tim@ 2 ......sssesssssersssseesssssesssesenuevesssassatssseresssserneensese " . $0.00
56. Part 2: Total vehicles, line 5 $0.00

57. Part 3: Total personal and househoid items, fine 15 $1,960.00

58. Part 4: Total financial assets, line 36 $819.90

59. Part 5: Tota! business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 61... $2,769.90 Copy personal property total $2,769.90
63. Total of atl property on Schedule A/B. Add line 55 + tine 62 $2,769.90
Official Form 106A/B Schedule A/B: Property page 5

Software Copyright (c) 1996-2079 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
FAIA 11:43PM

Fill in this information to identify your case:

Debtor 1 Mauricio Junqueira Lemos Pomme
First Name Middle Name Last Name

 

Debtor 2
{Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF NEW YORK

 

Case number
(f known} 0D Check if this is an
amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 49

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dellar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

GEEEEME identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
Hi yYou are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
C1 You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Scheduie A/B that you claim as exempt, fill in the information below.

 

 

 

Brief description of the property and line on Current value of the Asnount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own

Capy the value from Check only one box for each exemption.

Schedule AB
Beds (two), sofa, dining table, chairs $350.00 a $350.00 NYCPLR § 5205{a)(5)
(six}
Line from Schedule A/B: 6.1 O 100% of fair market value, up to

any applicable statutory limit

Television, receiver, dvd plater, $500.00 B.- $500.00 NYCPLR § 5205(a)(5)
desktop computer
Line from Schedule A/B: 7.1 O 100% of fair market value, up te

any applicable statutory limit

 

Posters (five) $100.00 $100.00 NYCPLR § 5205(a)(9)
Line from Schedule A/B: 8.1

 

O 400% of fair market value, up to
any applicable statutory limit

 

Teeter hang up exercise machine $50.00 $50.00 NYGPLR § 5205(a}(5)
Line from Schedule A/B: 9.1

 

O 400% of fair market value, up to
any applicable statutory limit

 

Everyday clothes and shoes $350.00 $350.00 NYCPLR § 5205{a)(5)
Line from Schedule 4/8: 11.1

 

0 100% of fair market value, up to
any applicable statutory limit

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestease.com Best Case Bankruptcy

 

 
Debtor1 Mauricio Junqueira Lemos Pomme

Case number {if known}

 

7H4A9 11:43PM

 

 

 

Brief description of the property and line on Current value ofthe = Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule AB
Komondor canine $600.00 $600.00 NYCPLR § 5205(a)(4)
Line from Schedule A/B: 13.1
100% of fair market value, up to
any applicable statutory iimit
Cash Debtor & Creditor Law §
200.06 $200.00
Line from Schedule A/B: 16.1 $ . 283(2)
C1 400% of fair market value, up to
any applicable statutory limif
Checking: JPMorgan Chase Bank $514.32 $514.32 Debtor & Creditor Law §
Line from Schedule A/B: 17.1 283(2)
C1 100% of fair market value, up to
any applicable statutory limit
Savings: JPMorgan Chase Bank $105.58 $105.58 Debtor & Creditor Law §
Line from Schedule A/B: 17.2 283(2)
Oo

100% of fair market vaiue, up fo
any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

H No
O No
O Yes

Official Form 106C

Schedule C: The Property You Claim as Exempt
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 2 of 2
Best Case Bankruptcy
FAAS 11:43PM

Fillin this information to identify your case:

Debtor 1 Mauricio Junqueira Lemos Pomme
First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW YORK

 

Case number
(if known) (1 ‘Check if this is an
amended filing

 

 

 

Official Form 106D .
Schedule D: Creditors Who Have Claims Secured by Property 12/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additionaf Page, filf it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).

1. Do any creditors have claims secured by your property?
@ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
CO Yes. Fill in all of the information below.

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 1
Sofware Copyright (c) 4996-2619 Best Case, LLC - www.bestcase.com Best Case Sankruptcy

 
7A FAD 11:43PM

Fill in this information to identify your case:

Debtor 1 Mauricio Junqueira Lemos Pomme
First Name Middle Name Last Name

 

Debtor 2
(Spouse #f, filing} First Name Midcle Name Last Name

 

United States Bankruptcy Court forthe: © SOUTHERN DISTRICT OF NEW YORK

 

 

Case number
{if known)

 

1] Check if this is an
amended filing

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired feases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
hame and case number (if known).

List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?
C1 wo. Go te Part 2.

a Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
identify what type of claim it is. If a claim has both priarity and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
possibie, list the claims in alphabetical order according to the creditor's name. if you have more than two priority unsecured claims, fill out the Continuation Page of
Part 4, If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

Total claim Priority Nonpriority
amount amount
Internal Revenue Service Last 4 digits of account number 5315 $1,901.00 $1,901.00 $0.00
Priority Creditors Name
Insolvency Group When was the debt incurred? 12/31/2018
280 Broadway, 5th Fleor
New York, NY 10007
Number Street City State Zip Cade As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. O contingent
HH Debtor 4 only OF Untiquidated
0 Debtor 2 only Oo Disputed
C Debtor 4 and Debtor 2 only Type of PRIORITY unsecured claim:
D At least one of the debtors and another (1 Domestic support obligations
(1 Check if this claim is for a community debt Ml Taxes and certain other debts you owe the government
fs the claim subject to offset? C1 Claims for death or personal injury while you were intoxicated
Mino Zl other. Specify
D Yes
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 6

Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com 23234 Best Gase Bankrupicy

 
TALAS 11:43PM

Debter1 Mauricio Junqueira Lemos Pomme Case number (if known)

 

 

Finance Last 4 digits of account number 5315 $1,204.49 $1,204.49 $0.00
Priority Creditors Name
Bankruptcy/Special Procedures
Section

PO Box 5300

Albany, NY 12205

Number Street City State Zip Code

Who incurred the debt? Check one.

22 | NYS Department of Taxation &
2.2

 

 

When was the debtincurred? 12/31/2018

 

As of the date you file, the claim is: Check all that apply

O Contingent

I pebtor 1 only [J Untiquidated

Ed Debtor 2 onty CO) Disputed

1] Debtor 4 and Debtor 2 only Type of PRIORITY unsecured claim:

7 Atleast one of the debtors and another C1 Domestic support obligations

D Check if this claim is for a community debt MB Taxes and certain other debts you owe the government

Is the claim subject to offset? C1 claims for death or personal injury while you were intoxicated

Bio 1 other. Specify
1] yes

 

 

List All of Your NONPRIORITY Unsecured Ciaims

3. Do any creditors have nonpriority unsecured claims against you?
G1 No. You have nothing fo report in this part. Submit this form to the court with your other schedules.

ves,

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpricrity unsecured claims fill out the Continuation Page of
Part 2.

Total claim

44 180 Medical, inc. $1,008.00

Nonpriority Creditor’s Name

Last 4 digits of account number 2535

 

8516 NW Expressway
Oklahoma City, OK 73162

 

Number Street City State Zip Code
Who incurred the debt? Check one.

WR Debtor 7 only

D1 Debtar 2 onty

C1 Debtor 4 and Debtor 2 only

C1 Atleast one of the debtors and another

CO Check if this claim is fora community
debt

Is the claim subject to offset?
Minto
D Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

Oo Contingent
D1 unliquidated

CJ visputed
Type of NONPRIORITY unsecured claim:
D Student leans

oO Obligations arising out of a separation agreement or diverce that you did not
report as priority claims

(1 Debts to pension or profit-sharing plans, and other similar debts

Ml other. Specity Catheter Products

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2079 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 2 of 6
Best Case Bankruptcy
 

THAKS 41:43PM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Mauricio Junqueira Lemos Pomme Case number (if known}
American Express National Bank Last 4 digits of account number 5004 $7,167.12

Nonpriority Creditor's Name
43 Butterfield Circle When was the debt incurred? 9/18/13 - 6/10/19
El Paso, TX 79906
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BB bebtor 1 only | Contingent
C1 Debtor 2 only 1] Unliquidated
D Debtor 1 and Debtor 2 only (1 Disputed
D1 Atieast one of the debtors and another Type of NONPRIORITY unsecured claim:
D Check if this claim is for a. community C) Student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no C2 Debts fo pension or profit-sharing plans, and other similar debts
Dyes Ml other. Specify Credit Card

4.3 American Express National Bank Last 4 digits of accountnumber 4005 $26,223.05
Nenpriority Creditors Name
43 Butterfield Circle When was the debt incurred? 8/16/05 - 5/10/19
EI Paso, TX 79906
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
@ bebtor 4 only CI contingent
D) Debtor 2 only 0 Unliquidated
C1 Debtor 4 and Debtor 2 only C] Disputed
C0 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community C1 Student toans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino 01 debts to pension of profit-sharing plans, and other similar debts
TF yves WB other. Specify Credit Card

44 AT&T Mobility Last 4 digits of account number 7041 $318.69
Nonpriority Creditor’s Name
P.O. Box 537104 When was the debt incurred? 10/23/15
Atlanta, GA 30353
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
HE pebtor i only 0 Contingent
D) Debtor 2 onty C1 unliquidated
1] Debtor 4 and Debtor 2 only C1] Disputed
DO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim is fora community C1 Student loans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims.
no 0 Debts to pension or profit-sharing plans, and other similar debts
O Yes I other. Specify Balance Due on purchase of iPhone

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 6

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor1 Mauricio Junqueira Lemos Pomme

TAAAS 11:43PM

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of America, N.A. Last 4 digits of account number 7296 $28,536.77
Nonpriority Creditor's Name
Attn: Bankruptcy Department When was the debt incurred? 4/21/05 - 6/10/19
475 Cross Point Bkwy
Getzville, NY 14068
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Mi bebtor 1 only O Contingent
1 Debtor 2 only 0 unliquidated
D1 Debtor 4 and Debtor 2 only DO Disputed
C1 atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
Ci Check if this claim is fora community D1 student loans
debt LC Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
Hino D1 pebts to pension or profit-sharing plans, and other similar debts
C1 Yes WH other, Specity Credit Card

Comenity Capital Bank Last 4 digits of account number 6356 $5,610.80
Nonpriority Creditors Name
PO Box 182273 When was the debt incurred? 12/6/14 - 6/19/19
Columbus, OH 43218
Number Street City State Zip Cade As of the date you fife, the claim is: Check all that apply
Who incurred the debt? Check one.
WH pebtor 1 only Oi Contingent
O Debtor 2 only EF Unliquidated
C1 Debtor 4 and Debtor 2 only O1 Disputed
(1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Cheek if this claim is fora community C] Student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bo C1 Debts to pension or Profit-sharing plans, and other similar debts
0 ves Ml other. Specity Credit Card

47 Discover Bank Last 4 digits ofaccountnumber 3086 $8,368.14
Nonpriority Creditors Name
Bankruptcy Department When was the debt incurred? 2/15/17 - 6/20/19
PO Box 8003
Hilliard, OH 43026
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 71 only Oo Contingent
C1 Debtor 2 only C Untiquidated
D Debtor 1 anc Debtor 2 only oO Disputed
Co At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Cheek if this claim is for a community C1 Student toans
debt 1 Obligations arising out of a separation agreement or divorce that you did not
{s the claim subject to offset? report as priority claims
Wo C1 Debts to pension or profit-shasing plans, and other similar debts
OO ves other. Specify Credit Card

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 6

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor1 Mauricio Junqueira Lemos Pomme

[sa |

TA11A9 11:48PM
Case number (if known)

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A. Last 4 digits of accountnumber 7487 $7,352.00
Nonpriority Creditor's Name
Bankruptcy Notice & Records When was the debt incurred? 9/28/14 - 6/24/19
Center
700 Kansas Lane
Monroe, LA 71203
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check cone,
Wi bebtor 1 only Oo Contingent
DO Debtor 2 only 0) Unliquidated
DO Debtor 4 and Debtor 2 only oD Disputed
[7] Atieast one of the debtors and another Type of NONPRIORITY unsecured claim:
EF] Check if this claim is for a community C student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino DO Debts to pension cr profit-sharing plans, and other simifar debts
CF Yes Mi other. Specity Credit Card
49 Mount Sinai Hospital Last 4 digits of account number 8499 $1,322.50
Nonpriovity Creditors Name
One Gustave L Levy Place When was the debt incurred? 10/18/18

New York, NY 10029

 

Number Street City State zip Code
Who incurred the debt? Check one.

a Debtor 4 only

01 debtor 2 only

01 Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

(I Check if this claim is for a community
debt

ts the claim subject to offset?
Bo
D Yes

 

As of the date you file, the claim is: Check all that apply

01 Contingent
D0 unliquidated

Ol Disputed
Type of NONPRIORITY unsecured claim:
CO Student loans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

0 Debts to pension or profit-sharing plans, and other similar debts

MI other. Specify Medical Procedures

 

 

GERERHM List Others to Be Notified About a Debt That You Already Listed

5, Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a coflection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then fist the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 4 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159, Add the amounts for each
type of unsecured claim.

 

 

 

 

Total Claim
6a. Domestic support obligations 6a. $ 0.00
Fotal
claims
from Part 1 Sb. Taxes and certain other debts you owe the government 6h. $ 3,105.49
6c. Claims for death or personal injury while you were intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims, Write that amount here. 6d. $ 0.00
6e, Total Priority. Add lines $a through 6d. Ge. $ 3,105.49
Total Claim
Gf. Student loans 6f. $ 0.00
Total
claims
from Part 2 69. Obtigations arising out of a separation agreement or divorce that 0.00
you did not report as priority claims &g. $ :
6h. Debts to pension or profit-sharing plans, and other similar debts Gh. 3

Official Form 106 E/F

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 5 of 6
Best Case Bankruptcy
TAIAS 13:43PM
Debtor 1 Mauricio Junqueira Lemos Pomme Case number (if known)

 

 

 

 

 

0.00
61. Other. Add all other nonpriority unsecured claims, Write that amount Si.
here. proniy unsscur oun hs 85,907.07
6]. Total Nonpriority, Add lines 6f through 63. 6j. $ 85,907.07
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 6

Software Copyright (c) 1996-2019 Best Case, LLC - ww.bestcase.com Best Case Banknuptcy

 
FAAS 11:43PM

Fillin this information to identify your case:

Debtor 1 Mauricio Junqueira Lemos Pomme
First Name Midcle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF NEW YORK

 

Case number
(if known) C] Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 42/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
Wl No. Check this box and file this form with the court with your other schedules. You have ncthing else to report on this form.
O Yes. Fill in all of the information below even if the contacts of leases are listed on Sehedule A/B-Property (Official Form 106 A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, Number, Street, City, State and ZIP Code

2.1

Name

Number Street

City State ZIP Code
22

Name

Number Street

City State ZIP Code
2.3

Name

Number Street

City State ZIP Code
24

Name

Number Street

City State ZIP Code
2.5

Name

Number Street

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (¢) 1996-2019 Best Case, LLC - wanw.basicase.com Best Case Bankruptcy

 
FATS 11:43PM

 

Filk in this information to identify your case:

 

 

Debtor t Mauricio Junqueira Lemos Pomme

First Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW YORK

 

Gase number
(if known)

 

OO Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors

12/16

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write

your name and case number (if known}. Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

MNo
0 Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

IH No. Go to fine 3.

OD Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F {Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill

out Column 2.

Column 1: Your codebtor
Name, Number, Street, City, State and ZIP Code

[3.4]

 

 

Column 2: The creditor to whom you owe the debt
Check all schedules that apply:

0 Schedule D, fine

 

 

 

Name OO Schedule E/F, line
G Schedule 6, line

Number Street

City State ZIP Code

[3.2 CO Schedule D, line

Name O Schedule E/F, line
[4 Schedule G, jine

Number Street

City State ZIP Code

 

Official Form +06H
Software Cepyright (c} 1996-2019 Best Gase, LLC - ww. bestcase.com

Schedule H: Your Codebtors

Page 1 of 1
Best Case Banknuptcy
Fill in this information to identify your case:

Debtor 1

THARS 11:43PM

Mauricio Junqueira Lemos Pomme

 

Debtor 2

 

(Spouse, if filing)

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

 

Case number

 

(lf Known}

 

Check if this is:
4 An amended filing
1 Asupplement showing postpetition chapter

 

Official Form 1061
Schedule I: Your Income

13 income as of the following date:

MM / DDI YYYY
12/5

 

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, de not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number {if known). Answer every question.

Describe Employment

1. Fillin your employment
information.

If you have more than one jab,
attach a separate page with
information about additional
employers.

Employment status

Occupation

Include part-time, seasonal, or
sel-employed work.

Employers name
Occupation may include student

or homemaker, if it applies. Employer's address

How long employed there?

Give Details About Monthly Income

 

Debtor? Debtor 2 or non-filing spouse)

 

a Employed oO Employed

C1 Not employed D3 Not employed

Bartender

 

Arriba Arriba Mexican
Restaurant

 

762 Sth Ave
New York, NY 10079

 

32 years

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing

spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need

more space, attach a separate sheet to this form.

List monthly gross wages, salary, and commissions (before all payroll
2. deductions). If not paid monthly, calculate what the monthly wage would be. 2 §

3. Estimate and list monthly overtime pay.

4. Calculate gross Income. Add line 2 + line 3.

Official Form 1061

 

 

 

 

ForDebtor1  ForDebtor2.or .
WEE nenefiling spouse:

0.00 ¢§ NIA

3. 48 0.00 +S NIA
4. | $ 0.00 $ NIA

 

 

 

 

 

Schedule I: Your Income page 1
7/119 11:43PM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor? Mauricio Junqueira Lemos Pomme Case number (if known)
For Debtor1:. For Debtor 2 or...
Dively  nonfiling spouse
Copy ine ere cm nnninnnniintei iinet 4 $ 0.06 $ NIA
5. List al payroll deductions:
5a. Tax, Medicare, and Social Security deductions Sa. § 0.00 «63 N/A
5b. Mandatory contributions for retirement plans 5b. $ 0.00 $ N/A
5c. Voluntary contributions for retirement plans 5c. $ 0.00 6 «6$ N/A
5d. Required repayments of retirement fund loans Sd. $ 0.00 § N/A
5e. insurance Se. $ 0.00 $ NIA
5f. Domestic support obligations Sf §$ 0.0060 $ NIA
5g. Union dues 59. $ 0.00 $ N/A
5h, Other deductions. Specify: Sht $ 0.00 + $ N/A
Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h. 6 § 0.00 «§¢ N/A
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7 $ 0.00 §$ N/A
List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a. $ 0.00 &$ N/A
8b. Interest and dividends 8b. §$ 0.00 § N/A
&c. Family support payments that you, a non-filing spouse, or a dependent
requiarly receive
Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. &. § 0.00 §$ N/A
8d. Unemployment compensation ad. § 0.00 § N/A
8e. Social Security ge. 3 0.00 $ N/A
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: Disability of |S 940.00 § N/A
8g. Pension or retirement income &. $ 0.00 $ N/A
8h. Other monthly income. Specify: 8h+ §$ 0.00 + $ N/A
9. Add ali other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h. 9. |$ 940.00| |$ NiA
10. Calculate monthly income. Add line 7 + line 9. 10. |$ $40.00 | +/$ N/A | =|5 $40.00
Add the entries in tine 1G for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
Inctude contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Bo not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: if. 4$ 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
applies 12.| $ 940.00
Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form? .

| No.
mw =s«COYes=«. Explain: || expect to be back to work in a few months.

 

 

Official Form 1061 Schedule !: Your Income page 2
7119 11:43PM

Fill in this information to identify your case:

 

 

 

Debtor 1 Mauricio Junqueira Lemos Pomme Check if this is:

Ol Anamended filing
Debtor 2 O Asupplement showing postpetition chapter
(Spouse, if filing) 13 expenses as of the following date:
United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW YORK MM/DD/YYYY

 

Case number
(If known}

 

 

 

Official Form 106J
Schedule J: Your Expenses 12118

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this farm. On the top of any additional pages, write your name and case
number (if known). Answer every question,

GSH Describe Your Household

1. Is this a joint case?

 

 

Wf No. Go to line 2.
C Yes. Does Debtor 2 live ina separate household?

ONo
CD Yes. Debtor 2 must file Official Form 106-2, Expenses for Separate Household of Debtor 2.

2. Doyou have dependents? HI No

 

           

 

 

 

 

Do not list Debtor 1 and (J Yes. _ Fill out this information for Dependent’s relationship to Dependent’s Does dependent
Debtor 2. each dependent............. Debtor 1 or Debtor 2 age live with you?
Do not state the O01 No
dependents names. O Yes

DO No

D Yes

O Ns

OO Yes

DO No

El Yes

3. Do your expenses include MI No

expenses of people other than oO
yourself and your dependents? Yes

Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

 

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 1061.)

  

- Your expenses‘

 

4. The rental or home ownership expenses for your residence. Include first mortgage 2 400.00
payments and any rent for the ground or lot. . 4. $ 3 .

If not included in line 4:

4a, Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 0.06
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner's association or condominium dues 4d. $ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

Official Form 106J Schedule J: Your Expenses page 1
TA1N9 11:43PM

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 Mauricio Junqueira Lemos Pomme Case number (if known}
6. Utilities:

Ga. Electricity, heat, natural gas 6a. $ 200.00

6b. Water, sewer, garbage collection 6b. $ 0.00

6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ 400.00

6d. Other. Specify: 6d. $ 0.00
7. Food and housekeeping supplies 7. $ 300.00
8. Childcare and children’s education costs 8. $ 0.00
9. Clothing, laundry, and dry cleaning 9. $ 20.00
10. Personal care products and services 10. $ 0.00
11. Medical and dental expenses 11. $ 250.00
12. Transportation. include gas, maintenance, bus or train fare.

Do not include car payments. 12. $ 0.00
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 0.00
14. Charitable contributions and religious donations 14. §$ 0.00
15. Insurance.

Bo not include insurance deducted from your pay or included in fines 4 or 20.

15a. Life insurance 15a. § 0.00

15b. Health insurance 15b. $ 0.00

16c. Vehicle insurance 18c. §$ 0.00

15d. Other insurance. Specify: 15d. $ 0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify: 16. $ 0.00
17. installment or lease payments:

17a. Car payments for Vehicle 1 17a. $ 0.00

17b. Car payments for Vehicle 2 17b. $ 0.00

i7¢. Other. Specify: l7c. § 0.00

i7d. Other. Specify: 17d. $ 0.00
18. Your payments of alimony, maintenance, and support that you did not report as

deducted from your pay on tine §, Schedule i, Your income {Official Form 106}). 18. $ 0.00
19, Other payments you make to support others who do not live with you. $ 0.00

Specify: 19.
20. Other real property expenses not included in lines 4 or § of this form or on Schedule I: Your Income.

20a. Mortgages on other property 20a. $ 6.60

20b. Real estate taxes 20b. $ 0.00

20c. Property, homeowner's, or renter’s insurance 20c. $ 0.00

20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00

20e. Homeowner's association or condominium dues 20e. $ 0.00
21. Other: Specify: 21. +$ 0.00
22. Calculate your monthly expenses

22a. Add lines 4 through 21. $ 3,270.00

22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $

22c. Add fine 22a and 22b. The result is your monthly expenses. $ 3,270.00
23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule [. 23a. $ $40.00

23b. Copy your monthly expenses from line 22c¢ above. 23b. -$ 3,270.00

23c. Subtract your monthly expenses from your monthly income.

° The result is your monthly net income. ¥ 23c. |$ “2,330.00

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment te increase or decrease because of a
modification fo the terms of your mortgage?

M No.

 

D Yes. | Explain here:

Official Form 106J Schedule J: Your Expenses page 2
FAVS T4:43PM

Fill in this information to identify your case:

 

 

 

Debtor 4 Mauricio Junqueira Lemos Pomme

First Name Middle Name Last Name
Debtor 2
(Spouse if, filing} First Name Middle Name Last Name

United States Bankruptcy Court for the. SOUTHERN DISTRICT OF NEW YORK

Case number
(if known) O) Check if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 4215

If two married people are filing together, both are equally responsibie for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20

years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

Mm No
QO Yes. Name of person Attach Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119)

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and

 
 
 

 

 

 

that t re true and correct.
x x
cio Junqueira Lemos Pomme Signature of Debtor 2
Signature of Debtor 1
Date July 14, 2019 Date

 

 

Official Form 106Dec Declaration About an [Individual Debtor's Schedules

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Gase Bankruptcy

 
THAIS €:43PM

Fillin this information to identify your case:

 

 

 

Debtor 1 Mauricio Junqueira Lemos Pomme

First Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF NEW YORK

 

Case number
{if known) 1 Check if this is an
amended filing

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 419

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form, On the top of any additional pages, write your name and case
number {if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

1... What is your current marital status?

O Married
HM Not martied

2. During the last 3 years, have you lived anywhere other than where you live now?

@ no

1 Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Bebtor 2
lived there lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

M No
1 Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106).

Explain the Sources of Your Income

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 7.
O No
@ Yes. Fill in the details.

 

Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
From January 1 of current year until 9g Wages, commissions, $14,702.74 ©) Wages, commissions,
the date you filed for bankruptcy: bonuses, tips bonuses, tips
OO Operating a business CO Operating a business
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

Software Copyright (c) 4996-2018 Best Case, LLC - www.besicase.com Best Case Bankruptcy

 
7/11/19 11:43PM

 

 

Debter1 Mauricio Jungueira Lemos Pomme Case number (if known)
Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
For last calendar year: Bw. issi $68,822.00 Wa issi
ages, commissions, Le. ges, commissicns,
(January 1 to December 31, 2018 ) bonuses tips bonuses, tips
O Cperating @ business Cl] Operating 2 business
For the calendar year before that: Ew. issi $41,750.00 Ow issi
ages, commissions, sfoU. ages, commissions,
(January 71 to December 31, 2017 ) pomuces tips bonuses, tips
i Operating a business Ci Operating a business

 

Did you receive any other income during this year or the two previous calendar years?

Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
and other public benefit payments; pensions; rental income; interest; dividends; money collected fram lawsuits; royalties; and gambling and lottery
winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

HM No
Os Yes. Fill in the details.
Debtor 1 Debtor 2
Sources of income Gross income from Sources of income Gross Income
Describe below. each source Describe below. (before deductions
(before deductions and and exclusions)
exclusions)

List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
[ No. Neither Debtor 1 nor Debtor 2 has primarity consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825" or more?

O No.  Gotoline 7.

O Yes List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

M Yes. Debtor 4 or Debtor 2 or both have primarily consumer debts.
During the 90 days befere you filed for bankruptcy, did you pay any creditor a total of $600 or more?

O No. Go toline 7.

HM Yes List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

Creditor's Name and Address Dates of payment Total amount Amount you Was this payment for...
paid still owe
American Express National Bank 4/14/49, 5/43/49 $1,340.00 $25,834.87 [1 Mortgage
43 Butterfield Circle O car
El Paso, TX 79906 Wi credit Card
0) Loan Repayment
C1 Suppliers or vendors
1 Other__
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
FAIS 11:43PM

 

Debtor1 Mauricio Junqueira Lemos Pomme Case number (if known)
Creditor's Name and Address Dates of payment Fotal amount Amount you Was this payment for...
paid still owe
American Express National Bank 4/11/19, 5/13/19 $600.00 $7,167.00 (© Mortgage
43 Butterfield Circle O Car

Ei Paso, TX 79906 @ credit Card

C1 Loan Repayment
Ci Supptiers or vendors

 

Fi Other__
Bank of America, N.A. 4/10/19, 5/9/49 $1,020.00 $28,536.77 Mortgage
Attn: Bankruptcy Department O car
475 Cross Point Bkwy .
Getzville, NY 14068 Mi Credit Card

OJ Loan Repayment
( Suppliers or vendors

 

 

 

CO Other__
7, Within 1 year before you fited for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
alimony.
H No
D1 sYes. List all payments fo an insider.
Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe
8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?
Include payments on debts guaranteed or cosigned by an insider.
HM No
0 sYes. List ali payments to an insider
Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe include creditor's name
Identify Legal Actions, Repo fons, and Foreclosures
9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, smail claims actions, divorces, collection suits, paternity actions, support or custody
modifications, and contract disputes.
H No
C] Yes. Fill in the details.
Case title Nature of the case Court or agency Status of the case
Case number
10. Within 7 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.
HM No. Goto tine 11.
C] Yes. Fill in the information below.
Creditor Name and Address Describe the Property Date Value of the
property
Explain what happened
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

Software Copyright (c} 1996-2019 Bast Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Debtor 1

FAIA 11:43PM
Mauricio Junqueira Lemos Pomme

Case number (if known)

accounts or refuse to make a payment because you owed a debt?

HB No
OO Yes. Fill in the details.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your

Creditor Name and Address Describe the action the creditor took

Date action was Amount
taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?
M@ No
Ci Yes

List Certain Gifts and Gontributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
M@ No

O Yes. Fill in the details for each gift,

Gifts with a total value of more than $600 Describe the gifts Dates you gave
per person

Value
the gifts

Person to Whom You Gave the Gift and
Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
HM No

O Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities that total Describe what you contributed
more than $600

Charity's Name
Address (number, Street, City, State and ZIP Code}

List Certain Losses

Dates you

Value
contributed

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?

M tte
C] Yes. Fill in the details.

Describe the property you !ost and Describe any insurance coverage for the loss Date of your
how the loss occurred

Inciude the amount that insurance has paid. List pending loss
insurance claims on line 33 of Schedule A/B: Property.

Value of property
lost

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
@ No

Cl Yes. Fill in the detaiis.

Person Who Was Paid

Description and value of any property Date payment Amount of
Address transferred or transfer was payment
Email or website address made
Person Who Made the Payment, if Not You
Official Form 107 Statement of Financial Affairs for tndividuals Filing for Bankruptcy page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
TA4A9 11:43PM

Debtor1 Mauricio Junqueira Lemos Pomme Case number tif known)

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

—@ io
[] Yes. Fill in the details.

Person Who Was Paid

Description and value of any property Date payment
Address

Amount of
transferred

or transfer was payment
made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

Include both outright fransfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement.
@ No

O Yes. Fill in the details.

Person Who Received Transfer Description and value of

Describe any property or Date transfer was
Address

property transferred payments received or debts made

paid in exchange
Person's relationship to you

19, Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settied trust or similar device of which you are a
beneficiary? (These are often called asset-protection devices.)

Hono
Ol Yes. Fill in the details.

Name of trust Description and value of the property transferred Date Transfer was
made

List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

O No
Mi Yes. Fill in the details.

Name of Financial Institution and Last 4 digits of

Type of account or Date account was Last balance
Address (Number, Street, City, State and ZIP account number instrument closed, sold, before closing or
Code) moved, or transfer

transferred
M&T Bank AARK- H Checking $0.00
P.O. Box 1302 oO .
Savings

Buffalo, NY 14240 ng

Ei Money Market
[J Brokerage
OJ Other__

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

M No
C1 Yes. Fill in the details.

Name of Financial Institution Who else had access to it? Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, have it?
State and ZIP Code)

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy

page §
Software Copyright {¢) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankmuptcy
7A 148 11:43PM
Debtor1 Mauricio Junqueira Lemos Pomme Case number (if known}

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

HM No
(1 Yes. Fill in the details.

Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) to it? have it?

Address (Number, Street, City,
State and ZIP Code}

Identify Property You Hold or Control for Someone Else

23, Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust

for someone.

Hi No

Yes. Fill in the details.
Owner's Name Where is the property? Describe the property Value
Address (Number, Street, City, State and ZIP Code) (Number, Street, City, State and ZIP

Code)

cums Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

Wo sEnvironmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

Hazardous materia! means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

W@ Ne

O Yes. Fill in the details.
Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it

ZiP Code}

25. Have you notified any governmental unit of any release of hazardous material?

@ No

C1 Yes. Fill in the details.
Name of site Governmentai unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it

ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

M No
Os Yes. Fill in the details.
Case Title Court or agency Nature of the case Status of the
Case Number Name case
Address (Number, Street, City,
State and ZIP Code)

Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
O A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
0 A member of a limited liability company (LLC) or limited liability partnership (LLP)
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy

 
7119 11:43PM
Debtor1 Mauricio Junqueira Lemos Pomme Case number (if known)

C] A partner in a partnership

0 An officer, director, or managing executive of a corporation

CZ An owner of at least 5% of the voting or equity securities of a corporation
Hl No. None of the above applies. Go to Part 12.

O Yes. Check ail that apply above and fill in the details below for each business.

Business Name Describe the nature of the business Employer Identification number

Address Do not include Social Security number or ITIN.
{Number, Street, City, State and ZIP Code) Name of accountant or bookkeeper

Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

H No
(Yes. Fill in the details below.
Name Date Issued

Address
(Number, Street, City, State and ZIP Code}

Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers
are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 ANS.C. §§ 152, 1341, 1519, and 3571.

Ne

 

 

ricio Junqueira Lemos Pomme Signature of Debtor 2
Signature of Debtor 4
Date July 11, 2019 Date

 

 

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?
Bi No

CI Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

Hi No

CO Yes. Name of Person . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

Software Copyright (c} 1999-201¢ Best Case, LLC - www.bestcase.com Best Case Gankruptey
FAIA9 11:43PM

Fill in this information to identify your case:

Debtor 1 Mauricio Junqueira Lemos Pomme
First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Micdte Name Last Neme

 

United States Bankruptcy Court forthe: © SOUTHERN DISTRICT OF NEW YORK

 

Case number
(if known) OO Check if this is an
amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 42115

if you are an individual filing under chapter 7, you must fill out this form if:
@ creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number {if known).

List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed tn Part 1 of Schedule D; Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below. . . rae
> Identify the creditor and the property that is collateral |:

 
  

What do} you | intend to dow with the ¢ property hat
“ Sécures a debt?.:

d'you claim the property.
is exempt on Schedule C7.

  
 

Creditors E] Surrender the property, C1 No
name: C] Retain the property and redeem it.

C1 Retain the property and enter into a O Yes
Description of Reaffirmation Agreement.
property C] Retain the property and [explain]:

securing debt:

 

 

Creditor's D Surrender the property. FO No
name: CO Retain the property and redeem it.

CO Retain the property and enter into a CD Yes
Description of Reaffirmation Agreement.
property CZ Retain the property and [explain]:

securing debt:

 

 

Creditors 0 Surrender the property. ONo
name: O Retain the property and redeem it.

D Retain the property and enter into a O Yes
Description of Reaffirmation Agreement.
property O Retain the property and {explain}:

securing debt:

 

 

Creditor's OO Surrender the property. O No

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
FA1/19 11:43PM

 

Debtor1 Mauricio Junqueira Lemos Pomme Case number (if inown)
name: C1 Retain the property and redeem it. Ci Yes
LO Retain the property and enter into a

Description of
property
securing debt:

Reaffirmation Agreement.
O Retain the property and [explain]:

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066}, fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p}(2).

Describe your unexpired personal property leases... S - . -Willthe lease be assumed? —

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor’s name:
Description of leased
Property:

Sign Below

[] No
O Yes
O No
O Yes
O No
LH Yes
Oi No
Oi Yes
CO No
0D Yes
DO No
O Yes
0 No

0 Yes

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal

  
 

at is subject to an unexpired lease.

gr

 

 

 

p.4 Xx
uricio Junqueira Lemos Pomme Signature of Debtor 2
Signature of Debtor 1
Date July 11, 2019 Date
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

Software Copyright (¢) 1996-2019 Best Case, LLC - waw.bestcase.com Best Case Bankruptcy
TAINS 11:43°M

Ne tn ane Aaah Ore Melee eeee oct MR RCE CR Mme

ise relele on

 

 

 

 

Debtor 1 Mauricio Junqueira Lemos Pomme

Ree 7 tng) WH 1. There is no presumption of abuse

United States Bankruptcy Court for the: _Southem District of New York C1 2. The catculation to determine if a presumption of abuse
applies will be made under Chapter 7 Means Test

Case number Calculation (Official Form 122A-2).

 

(known) C1 3. The Means Test does not apply now because of

qualified military service but it could apply tater.
0 Check if this is an amended filing

 

Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income 412145

Be as complete and accurate as possible. If hwo married people are filing tegether, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number te which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption fram Presumption of Abuse Under § 707(b)(2) (Official Form 122A4-1Supp} with this form.

 

Calculate Your Current Monthly Income

 

1. Whatis your marital and filing status? Check one only.
Mf Not married. Fill out Column A, lines 2-11.
DO Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
CO Married and your spouse is NOT filing with you. You and your spouse are:
CO Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-14.

L Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7}(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
401(10A}. For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. if the ameunt of your monthly income vavied during
the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. Fer example, if bath
spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, wrife $0 in the space.

 

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all

 

payrall deductions). $ 3,750.06 ¢§
3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in. $ 0.00 §

 

4, All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column 8 is not
filled in. Do not include payments you listed on line 3. 0.00 $

5. Net income from operating a business, profession, or farm

 

 

 

 

 

 

 

Debtor 4
Gross receipts (before all deductions) $ 0.00
Ordinary and necessary operating expenses -$ 0.00
Net monthly income from a business, profession, or farm $ 0.00 Copy here -> $ 0.00 6§
6. Net income from rental and other real property
Debtor 1
Gross receipts (before all deductions} $ 0.00
Ordinary and necessary operating expenses -$ 0.00
Net monthly income from rental or other rea! property $ 9.00 Copy here -> $ 0.00 §
7. Interest, dividends, and royalties $ 0.00 $
Official Form 1224-1 Chapter 7 Statement of Your Current Monthly Income page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Banknuptcy
7A1/A48 11:43PM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor? Mauricio Junqueira Lemos Pomme Case number {i known}
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ 0.00 =$
Do not enter the amount if you contend that the amount received was a benefit under
the Social Security Act. Instead, list it here:
6.60
For your spouse ee sesseunssesese
9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ 0.00 ¢
10. Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments
received as a victim of a war crime, a crime against humanity, or international or
domestic terrorism. If necessary, list other sources on a separate page and put the
total below.
$ 0.00 §
$ 0.00 «6
Total amounts from separate pages, if any. + §$ 0.00 «6§$
11. Calculate your total current monthly income. Add lines 2 through 10 for _
each column. Then add the fetal for Column A to the total for Column B. $ 3,750.00 ts “$s 3,750.00
Total current monthly
income
Determine Whether the Means Test Applies to You
12, Calculate your current monthly income for the year. Follow these steps:
12a. Copy your total current monthiy income fromfine 11 Copy line 11 here=> $ 3,750.00
Multiply by 12 {the number of months in a year) x 12
12b. The result is your annual income for this part of the form 12b. 1 § 45,000.00

 

 

 

43. Calculate the median family income that applies to you. Follow these steps:

Fill in the state in which you live.
Fill in the number of people in your household. [4

 

Fill in the median family income for your state and size of household. 13. | §58,333.00

To find a list of applicable median income amounts, go online Using the link specified in the separate instructions

 

 

 

for this form. This list may also be available at the bankruptcy clerk's office.
14. How do the lines compare?

i4a. MM Line 12b is jess than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b, 1 Line 12bis more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 1224-2.

Sign Below

 

By sigping here, | declare under pengiey of perjury that the information on this statement and in any attachments is true and correct.
x QOW~

Mauricio Junqueira Lemos Pomme
Signature of Debtor 1

Date July 11, 2019
MM/DD /YYYY

If you checked line 14a, do NOT fill out or file Form 1224-2.
If you checked line 14b, fill out Form 122A-2 and file if with this form.

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2
Software Copyright (c) 1996-2079 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
FAG 14:43PM

United States Bankruptcy Court
Southern District of New York

Inre _ Mauricio Junqueira Lemos Pomme Case No.

 

Debtor(s) Chapter 7

 

VERIFICATION OF CREDITOR MATRIX

The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.

 

 

a
Date: July 11, 2019 fC -_
ricio-duntqueira Lemos Pomme
Signature of Debtor

Software Copyright (c) 1996-2619 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
180 MEDICAL, INC.
8516 NW EXPRESSWAY
OKLAHOMA CITY, OK 73162

AMERICAN EXPRESS NATIONAL BANK
43 BUTTERFIELD CIRCLE
EL PASO, TX 79906

AT&T MOBILITY
P.O. BOX 537104
ATLANTA, GA 30353

BANK OF AMERICA, N.A.

ATTN: BANKRUPTCY DEPARTMENT
475 CROSS POINT BRWY
GETZVILLE, NY 14068

COMENITY CAPITAL BANK
PO BOX 182273
COLUMBUS, OH 43218

DISCOVER BANK
BANKRUPTCY DEPARTMENT
PO BOX 8003

HILLIARD, OH 43026

INTERNAL REVENUE SERVICE
INSOLVENCY GROUP

290 BROADWAY, 5TH FLOOR
NEW YORK, NY 10007

JPMORGAN CHASE BANK, N.A.
BANKRUPTCY NOTICE & RECORDS CENTER
700 KANSAS LANE

MONROE, LA 71203

MOUNT SINAI HOSPITAL
ONE GUSTAVE L LEVY PLACE
NEW YORK, NY 10029

NYS DEPARTMENT OF TAXATION & FINANCE
BANKRUPTCY/SPECIAL PROCEDURES SECTION
PO BOX 5300

ALBANY, NY 12205
